

Exhibit 10.1






AMENDMENT 3 TO THE MANAGEMENT & SERVICES AGREEMENT BETWEEN WALMART, INC. AND
NATIONAL VISION, INC.
This Amendment 3 to the MANAGEMENT & SERVICES AGREEMENT, dated as of May 1,
2012, as amended (the “Agreement”), between Walmart, Inc. (f/k/a Wal-Mart
Stores, Inc.) (“Walmart”) and National Vision, Inc. (“Manager”) is effective as
of January 23, 2020. All capitalized terms used but not defined in this
amendment have the meaning given those terms in the Agreement.
Based upon the terms and conditions of the Agreement and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged.
Walmart and Manager agree to the following:
1.
Changes to Section VIII. Duration, Termination, and Default. Section VIII.
Duration, Termination, and Default subsection A. Duration 1. is hereby deleted
in its entirety and replaced with the paragraph below

“This Agreement begins on the Effective Date and continues until February 23,
2021, unless sooner terminated or extended in accordance with the terms of this
Agreement. This Agreement will automatically renew for an additional three (3)
year term unless, no later than July 23, 2020, one Party gives the other Party
written notice of non-renewal. The initial term and any renewal term of this
Agreement are referred collectively as the “Term”.”
2.
Addition of Centers / Amendment to Schedule A. Schedule A to the Agreement is
hereby amended by adding the Centers listed on Schedule A hereto (the “New
Centers”). The parties agree to cooperate with each other to complete all
actions necessary to transition and set a mutually agreeable “go-live date” for
each of the New Centers being added to the Agreement.

IN WITNESS WHEREOF, the undersigned parties do hereby agree to make the above
modifications to the Agreement. These modifications are valid as if they were
included in the original Agreement.
National Vision, Inc.
Walmart, Inc.
By: /s/ Reade Fahs                       
By: /s/ Mony Iyer                   
Name: Reade Fahs                       
Name: Mony Iyer                   
Title: Chief Executive Officer     
Title: Vice President, Optical Lead, Walmart Health & Wellness
Date: January 22, 2020    
Date: January 22, 2020    


























--------------------------------------------------------------------------------





SCHEDULE A
List of Centers and Minimum Hours of Operation
 
Store #
City
State
Sun
Mon
Tue
Wed
Thu
Fri
Sat
459
Covington
GA
--
9am-7pm
9am-7pm
9am-7pm
9am-7pm
9am-7pm
9am-7pm
1076
Macon
GA
--
9am-7pm
9am-7pm
9am-7pm
9am-7pm
9am-7pm
9am-7pm
3388
Lawrenceville (S)
GA
--
9am-7pm
9am-7pm
9am-7pm
9am-7pm
9am-7pm
9am-7pm
7185
Coal Mountain
GA
--
9am-7pm
9am-7pm
9am-7pm
9am-7pm
9am-7pm
9am-7pm
7194
Adel
GA
--
9am-7pm
9am-7pm
9am-7pm
9am-7pm
9am-7pm
9am-7pm






